ACCEPTED
                                                                                       03-15-00121-CR
                                                                                               5050942
                                                                            THIRD COURT OF APPEALS
                                                                                       AUSTIN, TEXAS
                                                                                  4/27/2015 4:10:53 PM
                                                                                     JEFFREY D. KYLE
                                                                                                CLERK



                               NO. 03-15-00121-CR
                                                                      FILED IN
                                                               3rd COURT OF APPEALS
                          IN THE COURT OF APPEALS                  AUSTIN, TEXAS
                          THIRD DISTRICT OF TEXAS              4/27/2015 4:10:53 PM
                              AT AUSTIN, TEXAS                   JEFFREY D. KYLE
                                                                       Clerk


                                  TOM BENSON
                                    Appellant,

                                        vs.
                             THE STATE OF TEXAS,
                                   Appellee.


 APPELLANT'S UNOPPOSED MOTION TO EXTEND TIME TO FILE BRIEF




TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

       Appellant, Tom Benson asks this Court to grant an extension of time to file

his brief.

                                    Introduction

I. Appellant is Tom Benson; appellee is The State of Texas.

2. There is no specific deadline to file this motion to extend time. See Tex. R. App.

P. 38.6(d).



APPELLANT'S UNOPPOSED MOTION TO MOTION TO EXTEND TIME TO FILE BRIEF
AND ORDER CLERK TO SHOW CAUSE WHY SUPPLEMENTAL CLERK'S
RECORD NOT FILED AS ORDERED                                       PAGE I OF 4
                               Argument & Authorities

3. The Court has the authority under Texas Rule of Appellate Procedure 38.6(d) to

extend the time to file a brief.

4. Appellant's brief is due on April 27, 2015.

5. Appellant requests the Court to extend the date his brief is due until May 5,

2015.

6. No extension has been granted to extend the time to file Appellant's brief.

7. Appellant needs additional time to file his brief because some technical

difficulties have arisen with the preparation of the brief in the manner the rules

now reqmre.

                                     Conclusion

8. The appellant needs and requests an extension until May 5, 2015 to file his

brief and the State of Texas does not opposed the request.

                                       Prayer

9. For these reasons, Appellant asks the Court to grant an extension of time to file

his brief until May 5, 2015.




APPELLANT'S UNOPPOSED MOTION TO MOTION TO EXTEND TIME TO FILE BRIEF
AND ORDER CLERK TO SHOW CAUSE WHY SUPPLEMENTAL CLERK'S
RECORD NOT FILED AS ORDERED                                       PAGE 2 OF 4
                                Respectfully submitted,

                                Isl Tom Benson
                                                  -------------
                                Tom Benson, Prose
                                900 Jackson Street, Suite 750
                                Dallas, Texas 75202-4461
                                Texas Bar I.D. 02170500
                                (214) 742-9898
                                tomrbenson@gmail.com




                            Certificate of Conference

      I certify that on April 27, 2015, my office communicated by email with Mr.

Tim Labadie, Assistant Travis County Attorney to tim.labadie@traviscountytx.gov

, Attorney for Appellee The State of Texas who stated that he is unopposed to the

relief requested in the foregoing motion.


                                Isl Tom Benson

                                Tom Benson




APPELLANT'S UNOPPOSED MOTION TO MOTION TO EXTEND TIME TO FILE BRIEF
AND ORDER CLERK TO SHOW CAUSE WHY SUPPLEMENTAL CLERK'S
RECORD NOT FILED AS ORDERED                                       PAGE 3 OF 4
                          CERTIFICATE OF SERVICE

      I certify that I have on this 27th day of April, 2015, before 5:00 P.M.,
caused a true and correct copy of the foregoing Appellant's UNOPPOSED
MOTION TO EXTEND TIME TO FILE BRIEF to Mr. Tim Labadie, Assistant
Travis County Attorney by email to tim.labadie@traviscountytx.gov.


                                Isl Tom Benson

                                Tom Benson




APPELLANT'S UNOPPOSED MOTION TO MOTION TO EXTEND TIME TO FILE BRJEF
AND ORDER CLERK TO SHOW CAUSE WHY SUPPLEMENTAL CLERK'S
RECORD NOT FILED AS ORDERED                                       PAGE 4 OF 4